DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 5/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/791,667 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nader Abadir (52,537) on 5/4/2021.

The application has been amended as follows: 

Claim 1
A field generator, comprising: 
three non-concentric orthogonal coils 

the first coil comprising first wires wrapped around a first core, 
the second coil comprising second wires wrapped around a second core, 
the third coil comprising third wires wrapped around the first coil, the second coil, and a third core, 
wherein the first coil and the second coil are disposed on the third core.

Claim 3
The field generator according to claim 1, wherein the three non-concentric orthogonal coils are arranged in a single plane.

Claim 7
A method for producing a field generator, the method comprising: 
providing three coils; and
arranging the coils such that the coils are non-concentric and the coils are wound and oriented in three mutually-orthogonal axes, each of the coils 
wherein the three non-concentric orthogonal coils comprise a first coil, a second coil, and a third coil, wherein in the
the first coil comprising first wires wrapped around a first core, 
the second coil comprising second wires wrapped around a second core, 
the third coil comprising third wires wrapped around the first coil, the second coil, and a third core, 
wherein the first coil and the second coil are disposed on the third core.



Claim 8
The method according to claim 7, wherein arranging the coils comprises arranging the three non-concentric orthogonal coils 

Claim 12
A method for generating magnetic fields, the method comprising: 
providing a field generator, comprising three non-concentric orthogonal coils; and
driving electrical currents into the coils so as to generate respective magnetic field components having mutually-orthogonal directions, 
wherein the three non-concentric orthogonal coils comprise a first coil, a second coil, and a third coil, wherein in the 
the first coil comprising first wires wrapped around a first core, 
the second coil comprising second wires wrapped around a second core, 
the third coil comprising third wires wrapped around the first coil, the second coil, and a third core, 
wherein the first coil and the second coil are disposed on the third core.

Reasons for Allowance
Claims 1, 3, 6-8, and 11-12 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument regarding the rejection under 35 USC 112(a) on page 6 has been fully considered and is persuasive. Page 10, lines 3-14 states that each of the coils contains a core. Therefore, one of ordinary skill, when viewing Figure 2A, would recognize the component coils 64 and 66 are disposed on must be the third core, as argued by the Applicant.
The prior art fails to teach “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third core comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil are disposed on the third core” as claimed in claims 1, 7, and 12. While Jones (U.S Patent 5,307,072) teaches that the coils can be wrapped around a common core (Abstract), Jones is silent regarding the coils containing cores and fails to teach “a first core”, “a second core” and “a third core, the first coil and second coil disposed on the third core”. While Martinelli (U.S Patent 6,701,179 B1) teaches that a coil can surround other coils, Martinelli is completely silent as to each of the coil sets containing a core, and therefore fails to teach “a first core”, “a second core” and “a third core, the first coil and second coil disposed on the third core”. While the use of cores in magnetic field generating coils is obvious (See pg. 4-5 of the Final Rejection Mailed 7/22/2020), the prior art does not disclose or suggest “the first coil and second coil are located side-by-side and the third coil is located around the first coil and the second coil” with “the first coil, with a first core, and a second coil, with a second core, disposed on the third core” in combination with the other limitations. Therefore, claims 1, 7, and 12 are allowable over the prior art. Dependent claims 3, 4, and 8 necessarily contain all the limitations of the allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793